DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 4, 6, 8-9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. (US# 2015/0119149 hereinafter referred to as Isobe) in view of NPL “Considerations on the UE-to-Network Relays” (hereinafter referred to as ZTE).

	RE Claim 1, Isobe discloses an access control method of a first UE for transmitting user data to a network in a wireless communication system (See Isobe Summary), the method comprising: 
	receiving access control information (See Isobe [0029]-[0031] – receiving permission information); and 
	determining, on the basis of the access control information, whether to perform an access control check for the user data depending on whether the user data are data to which an access control scheme allowed in an indirect connection mode is applied (See Isobe [0029]-[0032] – based on permission information and configuration information, determining, based on the data, whether it is allowed in indirect connection mode and whether it is allowed if changed to direct mode [0032]), 
	wherein the access control information includes information on an access control scheme which is allowed or not allowed in the indirect connection mode (See Isobe [0029]-[0032] – permission information permitting direct connection mode or not).

	However, ZTE teaches of a first UE transmitting data through a second UE (See ZTE section 3.1 – remote UE data through relay UE) and receiving access control information through the second UE (See ZTE section 3.1, 3.3.2 – remote UE receiving any configuration information from network via relay UE).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the access control system, as disclosed in Isobe, comprising the first UE transmitting data through a second UE and receiving the access control information through the second UE, as taught in ZTE. One is motivated as such in order to help reach devices that may be out of range from the network (See ZTE Section 2).

	RE Claim 2, Isobe, modified by ZTE, discloses a method, as set forth in claim 1 above, wherein, if the first UE is connected with the network by a direct connection mode, the access control check is performed regardless of an access control scheme applied to the user data (See Isobe [0029]-[0032] – if connected directly to other UE, determining, based on the data, whether data is allowed in direct connection mode [0032]).

	RE Claim 4, Isobe, modified by ZTE, discloses a method, as set forth in claim 1 above, wherein further comprising performing the access control check for the user data if the user data are data to which an access control scheme allowed in the indirect See Isobe [0029]-[0032] – if connected directly to other UE, determining data is allowed in direct connection mode and communicating with second UE in direct connection mode [0032]).

	RE Claim 6, Isobe discloses an access control method of a second UE for transmitting user data to a network in a wireless communication system (See Isobe Summary), the method comprising: 
	receiving access control information from the network (See Isobe [0029]-[0031] – receiving permission information); and 
	determining, on the basis of the access control information, whether to perform an access control check for user data depending on whether the user data are data to which an access control scheme allowed in an indirect connection mode is applied (See Isobe [0029]-[0032] – based on permission information and configuration information, determining, based on the data, whether it is allowed in indirect connection mode and whether it is allowed if changed to direct mode [0032]), 
	wherein the access control information includes information on an access control scheme which is allowed or not allowed in the indirect connection mode (See Isobe [0029]-[0032] – permission information permitting direct connection mode or not).
	Isobe does not specifically disclose the second UE receiving data from a first UE or transmitting the data from the first UE.
	However, ZTE teaches of a second UE receiving data from a first UE (See ZTE section 3.1, 3.3.2 – relay UE receiving data from remote UE and performing access control functions for data from remote UE) and transmitting the data from the first UE (See ZTE section 3.1 – remote UE transmitting data through relay UE).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the access control system, as disclosed in Isobe, comprising the second UE receiving data from a first UE and transmitting the data from the first UE, as taught in ZTE. One is motivated as such in order to help reach devices that may be out of range from the network (See ZTE Section 2).

	RE Claim 8, Isobe, modified by ZTE, discloses a method, as set forth in claim 6 above, wherein further comprising performing the access control check for the user data if the user data are data to which an access control scheme allowed in the indirect connection mode is applied, and transmitting the user data to the second UE if it is determined that transmission of the user data is allowed (See Isobe [0029]-[0032] – if connected directly to other UE, determining data is allowed in direct connection mode and communicating with second UE in direct connection mode [0032]).

	RE Claim 9, Isobe, modified by ZTE, discloses a method, as set forth in claim 8 above, wherein, if it is determined, by the access control check, that transmission of the user data is not allowed, the first UE is requested to suspend transmission of the user data (See ZTE section 3.3.2 – relay UE sending response to reject remote UE if communication is not allowed).

Claim 12, Isobe discloses a first UE for transmitting user data to a network in a wireless communication system (See Isobe Summary), the first UE comprising: 
	A radio frequency (RF) unit (See Isobe FIG 2); and
	A processor configured to control the RF unit (See Isobe FIG 2),
	Wherein the processor is configured to receive access control information (See Isobe [0029]-[0031] – receiving permission information); and 
	determine, on the basis of the access control information, whether to perform an access control check for the user data depending on whether the user data are data to which an access control scheme allowed in an indirect connection mode is applied (See Isobe [0029]-[0032] – based on permission information and configuration information, determining, based on the data, whether it is allowed in indirect connection mode and whether it is allowed if changed to direct mode [0032]), and
	the access control information includes information on an access control scheme which is allowed or not allowed in the indirect connection mode (See Isobe [0029]-[0032] – permission information permitting direct connection mode or not).
	Isobe does not specifically disclose the first UE transmitting data through a second UE or receiving the access control information through the second UE.
	However, ZTE teaches of a first UE transmitting data through a second UE (See ZTE section 3.1 – remote UE data through relay UE) and receiving access control information through the second UE (See ZTE section 3.1, 3.3.2 – remote UE receiving any configuration information from network via relay UE).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the access control system, as disclosed See ZTE Section 2).

	RE Claim 13, Isobe discloses a second UE for transmitting user data to a network in a wireless communication system (See Isobe Summary), the second UE comprising:
	A radio frequency (RF) unit (See Isobe FIG 2); and
	A processor configured to control the RF unit (See Isobe FIG 2),
	Wherein the processor is configured to receive access control information from the network (See Isobe [0029]-[0031] – receiving permission information); and 
	determine, on the basis of the access control information, whether to perform an access control check for user data depending on whether the user data are data to which an access control scheme allowed in an indirect connection mode is applied (See Isobe [0029]-[0032] – based on permission information and configuration information, determining, based on the data, whether it is allowed in indirect connection mode and whether it is allowed if changed to direct mode [0032]), and
	the access control information includes information on an access control scheme which is allowed or not allowed in the indirect connection mode (See Isobe [0029]-[0032] – permission information permitting direct connection mode or not).
	Isobe does not specifically disclose the second UE receiving data from a first UE or transmitting the data from the first UE.
See ZTE section 3.1, 3.3.2 – relay UE receiving data from remote UE and performing access control functions for data from remote UE) and transmitting the data from the first UE (See ZTE section 3.1 – remote UE transmitting data through relay UE).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the access control system, as disclosed in Isobe, comprising the second UE receiving data from a first UE and transmitting the data from the first UE, as taught in ZTE. One is motivated as such in order to help reach devices that may be out of range from the network (See ZTE Section 2).

Claims 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. (US# 2015/0119149 hereinafter referred to as Isobe) in view of NPL “Considerations on the UE-to-Network Relays” (hereinafter referred to as ZTE) and Payyappilly et al. (US# 2016/0353356 hereinafter referred to as Payyappilly).

	RE Claim 5, Isobe, modified by ZTE, discloses a method, as set forth in claim 4 above. Isobe, modified by ZTE, does not specifically disclose wherein, if it is determined, by the access control check, that transmission of the user data is not allowed, a timer corresponding to the user data 52Docket No. 2101-71754 operates, and the access control check is performed again per certain time interval and the user data are deleted if transmission of the user data is not allowed until the timer expires.
	However, Payyappilly teaches of wherein, if it is determined, by the access control check (See Payyappilly FIG 6 – 650), that transmission of the user data is not See Payyappilly FIG 6 – 680 barring timer), and the access control check is performed again per certain time interval (See Payyappilly FIG 6 – 690 if barring timer has expired) and the user data are deleted if transmission of the user data is not allowed until the timer expires (See Payyappilly FIG 7 – 770 drop data while waiting for time interval to expire).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the access control system, as disclosed in Isobe, modified by ZTE, wherein, if it is determined, by the access control check, that transmission of the user data is not allowed, a timer corresponding to the user data 52Docket No. 2101-71754 operates, and the access control check is performed again per certain time interval and the user data are deleted if transmission of the user data is not allowed until the timer expires, as taught in Payyappilly. One is motivated as such in order to better control congestion in the network (See Payyappilly [0002]).

	RE Claim 11, Isobe, modified by ZTE, discloses a method, as set forth in claim 8 above. Isobe, modified by ZTE, does not specifically disclose wherein, if it is determined, by the access control check, that transmission of the user data is not allowed, a timer corresponding to the user data 52Docket No. 2101-71754 operates, and the access control check is performed again per certain time interval and the user data are deleted if transmission of the user data is not allowed until the timer expires.
	However, Payyappilly teaches of wherein, if it is determined, by the access control check (See Payyappilly FIG 6 – 650), that transmission of the user data is not allowed, a timer corresponding to the user data52Docket No. 2101-71754 operates (See Payyappilly FIG 6 – 680 barring timer), and the access control check is performed again per certain time interval (See Payyappilly FIG 6 – 690 if barring timer has expired) and the user data are deleted if transmission of the user data is not allowed until the timer expires (See Payyappilly FIG 7 – 770 drop data while waiting for time interval to expire).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the access control system, as disclosed in Isobe, modified by ZTE, wherein, if it is determined, by the access control check, that transmission of the user data is not allowed, a timer corresponding to the user data 52Docket No. 2101-71754 operates, and the access control check is performed again per certain time interval and the user data are deleted if transmission of the user data is not allowed until the timer expires, as taught in Payyappilly. One is motivated as such in order to better control congestion in the network (See Payyappilly [0002]).


Allowable Subject Matter
Claims 3, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. (US# 2019/0239284), Kubota et al. (US# 2019/0268824).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEVE R YOUNG/Primary Examiner, Art Unit 2477